UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-2004



RAYMON REDMON HARMON, JR.,

                                               Plaintiff - Appellant,

          versus


NORMA RADAU; PAIGE M. GRIMBALL; BRENT DETER;
THE BUNCOMBE COUNTY DEPARTMENT OF SOCIAL
SERVICES,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-99-209-MU-1-3)


Submitted:   October 26, 2000              Decided:   November 1, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymon Redmon Harmon, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymon Redmon Harmon, Jr., seeks to appeal the district

court’s order dismissing his 42 U.S.C.A. § 1983 (West Supp. 2000)

complaint.    We dismiss the appeal for lack of jurisdiction because

Harmon’s notice of appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory and

jurisdictional.”     Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on

December 13, 1999.    Harmon’s notice of appeal was filed on July 17,

2000.   Because Harmon failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                           DISMISSED




                                   2